Allow me at the outset to
congratulate you, Sir, on your election to preside over
the General Assembly at its sixtieth session. Given
your role at this critical moment, Guinea-Bissau, in its
capacity as a Vice-President at this session, will spare
no effort in supporting you in your work.
I also extend my warmest congratulations to your
predecessor, Mr. Jean Ping, Minister of State and
Minister for Foreign Affairs of the sisterly Republic of
Gabon, on the commitment and skill he demonstrated
during his presidency of the General Assembly at its
fifty-ninth session.
I also congratulate the Secretary-General, Mr.
Kofi Annan, on his excellent work at the head of our
Organization to strengthen its credibility, promote
essential international solidarity, and achieve consensus
on major issues relating to security, counter-terrorism,
development and human rights.
The world awaits the dawn of a new order, which
will require a more realistic and democratic international
political framework, global commitment, and the
collective will of all Member States to meet the
challenges facing humankind in the context of
increasing interdependence. We endorse the
conclusions and recommendations contained in the
Secretary-General's report, and I reiterate my country's
readiness to contribute to all global agreements that
will allow us to meet the current challenges of
development, security, the fight against international
terrorism, respect for human rights, and institutional
reform of the United Nations, in particular that of the
Security Council, where Africa should enjoy the
legitimate right to hold two permanent seats.
To carry out these reforms, it is important that
there be political will, based on the collective action of
States, which is the foundation of this international
system. I cannot overemphasize the fact that
cooperation which could lead to this collective action
will be possible only if the policies of our countries
take account of the needs of our own citizens, as well
as the needs of others, because we are part of the same
human family, forced to live together on this same
planet, and we have an obligation to share it and
protect it.
In this regard, I would express my concern vis-a-
vis the phenomenon of globalization. We are aware of
the enormous potential and advantages of a well-
managed globalization and all that it has to offer in the
economic, financial, commercial, technological and
communication fields. However, it is equally
important, at this stage of globalization, to recognize
that it has not been sufficiently inclusive. Exclusion
and marginalization in international relations are the
negative effects of globalization. These are factors that
contribute to the existence and proliferation of conflicts
- situations which require properly-coordinated, global
responses, as well as multilateral frameworks for
dialogue, agreement and effective interaction.
Inter-State conflict, civil wars, organized crime,
terrorism, the proliferation of weapons of mass
destruction and the illicit trafficking in small arms and
light weapons are phenomena which threaten
international security. But such threats are not limited
solely to these spheres. They also involve poverty,
pandemics and natural disasters affecting the planet.
The growing link between security and
development is proof that the gesture of solidarity
desired with regard to financing for development of the
poor is needed more than ever. This responsible and
4

positive attitude is one of the main pillars in our efforts
to pursue the Millennium Development Goals, a
challenge which mankind cannot fail to meet. I hope
that there will be sufficient political will so that the
new partnership for development which we wish to see
established among States in the very near future will
dispel any doubts and fulfil the hopes raised during the
internationally-organized conferences within the
framework of the United Nations in the economic,
financial and social and related spheres.
The outcome document we have just adopted at
the conclusion of the recent High-level Plenary
Meeting is still insufficient, but it is forward-looking.
We must underscore the fact that discussions,
agreements and negotiations need to be pursued in a
transparent fashion in order to achieve desired results
by all Member States.
Africa has rightfully been the recent subject of
increased attention on the part of the international
community. I am pleased to express our satisfaction at
the decision recently adopted at the Summit of the G-8
regarding debt cancellation for some African countries,
and the possibility of extending this measure to other
poor countries, including my country, Guinea-Bissau.
On 1 October, Guinea-Bissau will continue and
conclude the process of complete return to
constitutional normalcy through presidential elections.
The success of this political transitional period that
began in September 2003 is the fruitful result of
balanced relations among institutions of the Republic,
based on the separation of powers and characterized by
good governance.
We must recognize that this has not always been
easy, and quite often we have faced situations which go
beyond our national capacity to resolve. The
framework for constant cooperation and agreement
with the international community has been an
important instrument in following up the socio-
economic situation and the political internal process.
We wish to express our thanks to the Member States of
the Economic Community of West African States, the
European Union, the international community and
Portuguese-speaking countries for contributing to the
political transitional process in our country. Without
this support for Guinea-Bissau it would have been
difficult for us to face the numerous constraints during
the transitional phase.
The role played by the United Nations system -
the Economic and Social Council's ad hoc group and
the Group of Friends of Guinea-Bissau in particular -
deserves special mention and our most heartfelt thanks.
The support of the international community has
been very important in the success of the transitional
period in Guinea-Bissau. However, more decisive
action is required to meet the challenges of
reconstruction and the rebuilding of the infrastructure
in my country, to improve the economy and create
minimal conditions for governability and to strengthen
the foundation of a democratic State, which we wish to
see in Guinea-Bissau. These factors are essential for
peace and for political and social stability.
Once again, I would call from this rostrum for the
support of the international community in the
November Donor Round-Table Conference with
partners in peace for development in order to adopt
together a document on the national strategy to reduce
poverty. This goal is in line with the concerns of the
United Nations aimed at more effective assistance to
countries in post-conflict situations, contained in the
proposal to create a Peacebuilding Commission, which
we fully support.
We recognize respect for the rules of democracy,
for human rights and good economic and financial
governance. We feel that they are the foundation for
the rule of law. We reaffirm the commitment of my
Government, in strict compliance with our constitution,
to work in close cooperation with all institutions of the
Republic to create conditions aimed at promoting
national reconciliation, peace and domestic political
stability, to consolidate our relations of friendship,
brotherhood and solidarity with our neighbours and to
restore a climate of trust, credibility and effective,
lasting partnership with the entire international
community for socio-economic development in our
country.